Exhibit 10.11

Sigurdur Olafsson

5 West Serafin Way

Towaco, NJ 07082

May 19, 2014

Dear Siggi:

You have been identified as a key contributor to the success of Actavis plc, its
subsidiaries and affiliates (the “Company”) and the success of its pending
acquisition and integration of Forest Laboratories, Inc. (the “Forest
Transaction”). In recognition of your anticipated contributions, the Company is
pleased to offer you the incentive award as set forth below, which is contingent
upon your acceptance of the terms of this letter agreement.

In the event your employment with the Company is terminated during calendar year
2014 (a) by the Company without Cause (as defined in Appendix A), (b) by you
after the consummation of the Forest Transaction, or (c) by you after the
Company has publicly disclosed through a press release your anticipated
separation from the Company, provided that you make the effective date of your
termination no earlier than July 1, 2014, (unless the Company decides to release
you from your duties before hand at their sole discretion) and no later than
December 31, 2014, you will be eligible to receive, subject to you signing,
delivering and not revoking a resignation and release in a form reasonably
satisfactory to the Company (a “Release”): (i) a lump sum payment equal to the
sum of two times your current annual base salary and two times your annual cash
incentive bonus (calculated based on the higher of your target bonus or the
highest bonus you have received in the two years prior to your termination,
whichever is greater); and (ii) both the First Retention Bonus and Second
Retention Bonus as defined under the terms of the November 7, 2013 retention
letter between Actavis plc and you (the “Retention Letter”), as if your
termination were deemed a termination by the Company without Cause (as defined
therein) and without taking the First and Second Retention Date (as defined
therein) into consideration. The Company further agrees that, upon your
execution of the Release, it will waive any claims for reimbursement pursuant to
the undated Domestic Relocation Reimbursement Agreement between you and Watson
Pharmaceuticals, Inc. (now known as Actavis, Inc.). The Company further
acknowledges that, subject to your continuing obligations of confidentiality
pursuant to the Employee Proprietary Information and Invention Agreement
(“Invention Agreement”) you signed in connection with your employment, you are
not subject to any non-competition agreement that restricts your activities
after your separation of employment from the Company. Any amounts payable to you
pursuant to this letter agreement shall be reduced, dollar for dollar, by and
not be in addition to any cash severance benefits which you would otherwise be
entitled to receive pursuant to any Severance Pay Plan (including the Change of
Control Severance Pay Plan) of the Company or any offer letter or employment
agreement with the Company. You also acknowledge that payment of the First
Retention Bonus and Second Retention Bonus pursuant to this letter agreement
will satisfy the Company’s obligations under the terms of the Retention Letter.
In addition to the benefits described in this letter, and subject to your
execution of the Release, you will also be entitled to continued health and
welfare benefits under the Company’s plans at the employee rate for you and your
eligible dependents for up to twenty four months from the date of your
termination, as provided by the Company’s Employee



--------------------------------------------------------------------------------

Severance Pay Plan, provided that your eligibility for such health and welfare
benefits will terminate upon your commencement of employment with a company that
offers substantially similar health and welfare benefits to you and your
eligible dependents. The forgoing benefits and compensation shall be paid to you
subject to your delivery, execution and non-revocation of a Release and such
amounts shall be paid to you within 30 days after your qualifying termination of
employment, and if the 30-day period during which the severance benefits may be
paid spans two calendar years, the payment shall be made in the later calendar
year.

For the avoidance of doubt, you will not be eligible to receive any of the
payments or other benefits provided for in this letter agreement if (i) the
Company terminates your employment for Cause, (ii) you fail to resign as a
director of Actavis plc upon the earlier of the consummation of the Forest
Transaction or the date your employment terminates or (iii) your employment with
the Company is not terminated on or before December 31, 2014.

By signing this letter agreement, you acknowledge that you remain bound by the
terms of Invention Agreement and that the provisions of the Invention Agreement
shall remain in full force and effect. In accordance with your existing and
continuing obligations under the Invention Agreement, you agree that as of the
date of your termination of employment you will return to the Company all
materials required to be returned pursuant to the Invention Agreement, as well
as any other Company property in your possession. Further, and in consideration
for the payments and other benefits provided in this letter agreement, you agree
that you will not, for a period of one (1) year after the date of your
termination of employment, directly or indirectly solicit for employment (or
cause or seek to cause to leave the employment of the Company) any employee of
the Company.

This letter does not change, in any way, the nature of your employment
relationship with the Company. You or the Company may terminate your employment
at any time, for any reason, with or without Cause, except to the extent
otherwise expressly provided by any written agreement between you and the
Company. The compensation and benefits provided in this letter are intended to
be compliant with Section 409A of the Internal Revenue Code and the provisions
hereof shall be interpreted and administered consistently with such intent.

We are confident we can count on your continued support. On behalf of the
Company, I thank you for your contributions to the Company’s success. Please
indicate your acknowledgement and acceptance of this offer by signing and
returning a copy of the letter.

Sincerely yours,

/s/ Paul M. Bisaro

Paul M. Bisaro

Chairman and Chief Executive Officer



--------------------------------------------------------------------------------

Date

Acknowledgement

I have read, understand and accept the terms set forth in this letter.

 

/s/ Sigurdur Olafsson    May 19, 2014

 

  

 

   Date



--------------------------------------------------------------------------------

Appendix A

“Cause” For the purposes of this letter agreement, “Cause” shall mean the
occurrence of any of the following events on or after acceptance of this letter
agreement, and upon written notice to Executive and a reasonable opportunity for
the Executive to cure such event (which opportunity shall be thirty (30) days
unless the event is not susceptible to being cured, within the judgment of the
Board): (i) fraud, misappropriation, embezzlement or other act of material
misconduct against the Company or any of its affiliates; (ii) gross neglect,
willful malfeasance or gross misconduct against the Company or any of its
affiliates; (iii) conviction or plea of guilty or nolo contendere to a felony
which felony, conviction, or plea materially impacts the Company economically or
the Company’s reputation, as reasonably determined by the Board; (iv) willful
and knowing violation of any rules or regulations of any governmental or
regulatory body material to the business of the Company; (v) failure to
cooperate, if requested by the Board, with any investigation or inquiry into
Executive’s or the Company’s business practices, whether internal or external,
including, but not limited to Executive’s refusal to be deposed or to provide
testimony at any trial or inquiry unless such refusal is made upon the advice of
the Company’s general counsel or its external counsel; or (vi) substantial and
willful failure to render services in accordance with the terms of Executive’s
employment (other than as a result of illness, accident, or other physical or
mental incapacity) or other material breach of Executive’s duties and
responsibilities). For the purposes of clauses (ii), (iv) and (vi) of this
definition, no act, or failure to act, on Executive’s part shall be deemed
“willful” unless done, or omitted to be done, by Executive not in good faith and
with reasonable belief that Executive’s act, or failure to act, was in the best
interest of the Company. Notwithstanding the foregoing, the Company shall not
have “Cause” to terminate Executive’s employment in connection with any of the
foregoing events to the extent that the Company shall have either consented to
such event or the extent that ninety (90) days shall have elapsed following the
date that the Company becomes aware of such event without delivering notice to
the Executive (“Cause Notice”).